DETAILED ACTION

1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

2.  Applicant’s amendment, filed 11/23/2020, has been entered.

     Claims 1-51, 62, 64, 65, 67-68, 70, 72-73, 78-80, 82-90 and 91-114 have been canceled
     Claims 1-51, 67-68, 70, 72-73, 78-80, 82-90 and 91-114 have been canceled previously.

    Claims 52-61, 63, 66, 69, 71, 74-77, 81 and 90 are pending.

3.  Applicant's election a polypeptides comprising SEQ. ID NO. 3 (comprising a polypeptide comprising the sequence of KGYY) with traverse of Group I, drawn to peptides that bind CD40 and the species SEQ. ID NO: 8 in the Response To Restriction Requirement, filed 11/23/2020, is acknowledged.

     Applicant’s remark that the peptides recited in dependent claims 74, 76 and 77 is the same peptide recited in claim 71.

    Given the rejoinder of methods and the extension of the election of species in priority USSN 13/880,387, now U.S. Patent No. 9,562,088,
    the restriction requirement has been withdrawn in the instant application.

    In turn, claims 52-61, 63, 74-77, 81 and 90 are under consideration in the instant application 

4. No Information Disclosure Statement has not been filed in the instant application.

5.  Priority. 

    The recitation of methods of treating type 2 diabetes appears to be that of the instant USSN  16/240,630, filed 01/04/2019

     Previous priority documents of the instant application are directed to treating type 1 diabetic patients and disclosing type 2 diabetic patients in term of comparisons to the presence of certain Th40 T cells in type 1 diabetes patients who are the target in treating with CD40L-dervied peptides 

   Applicant needs to file a late AIA  statement under 37 CFR 1.78 (1.78 is domestic and 1.55 is foreign) either in a separate paper or in a corrected ADS (checking the Statement under …AIA  box).  



     
     Also, it appears that the priority date of claims 66, 74, 76 and 77, drawn to GLUT 4, IFNγ , interleukin-2 and interleukin 17 signaling) do not have sufficient written description and effective priority back to USSN 13/888,387 or USSN 15/423,822.

     Here, a change in the definition of a term used both in the specification and claim may indirectly affect a claim even though no actual amendment is made to the claims.
    See MPEP 2163.03. 

     For example, the recitation of the peptide interaction with CD40 to modulate GLUT, , wherein the peptide interacts with CD40 to modulate IFNγ, the peptide is administered in an amount sufficient to reduce or inhibit IL-12 signaling, and the peptide is administered to reduce or inhibit IL-17 signaling set forth above / herein have changes the meaning / scope of “a method for one or more preventing, modulating, treating or reversing type 2 diabetes”.

      The specification / disclosure as filed of USSNs 13/888,387 or 15/423,822 does not provide sufficient written description of the “limitations” as currently recited.  
     The instant claims now recite limitations which were not clearly disclosed in the earlier filed, priority documents.

     The question is not one of whether the subject matter added to the claims would have been obvious based on the teachings in the prior art, but whether the specification as originally filed provided support for the amended claims.  
      See Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1351 (Fed. Cir. March 2010):       
     “While the description requirement does not demand any particular form of disclosure, or that the specification recite the claimed invention in haec verba, a description that merely renders the invention obvious does not satisfy the requirement.”

     See also, Lockwood v. American Airlines Inc., 41 USPQ2d 1961 (Fed. Cir. 1977):
      “Entitlement to a filing date does not extend to subject matter which is not disclosed, but would be obvious over what is expressly disclosed. It extends only to that which is disclosed. While the meaning of terms, phrases, or diagrams in a disclosure is to be explained or interpreted from the vantage point of one skilled in the art, all the limitations must appear in the specification. The question is not whether a claimed invention is an obvious variant of that which is disclosed in the specification. Rather, a prior application itself must describe an invention, and do so in sufficient detail that one skilled in the art can clearly conclude that the inventor invented the claimed invention as of the filing date sought.”

     A claim as a whole has only one effective filing date.
     See Studiengelsellschaft Kahle m.b.H. v. Shell Oil Co. 42 USPQ2d 1674, 1677 (Fed. Cir 1997).

     If applicant disagrees, applicant should present a detailed analysis as to why the claimed subject matter has clear support in the earlier priority applications.  


   Applicant needs to file a late AIA  statement under 37 CFR 1.78 (1.78 is domestic and 1.55 is foreign) either in a separate paper or in a corrected ADS (checking the Statement under …AIA  box).  

     In the event the determination of the status of the application as subject to AIA  35U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, anycorrection of the statutory basis for the rejection will not be considered a new ground ofrejection if the prior art relied upon, and the rationale supporting the rejection, would bethe same under either status. 

6. The title of the invention is not descriptive. 
    A new title is required that is clearly indicative of the invention to which the claims are directed. 

7.  The application is required to be reviewed and all spelling, TRADEMARKS, and like errors corrected.  Appropriate corrections are required.

     Trademarks should be capitalized or accompanied by the ® or ™ symbol wherever they appear and be accompanied by the generic terminology.  Although the use of trademarks is permissible in patent applications, the proprietary nature of the trademarks should be respected and every effort made to prevent their use in any manner, which might adversely affect their validity as trademarks.  

    The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. 
    Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code. See MPEP 608.01.
      For example, see page 4, paragraphs 2-3 of the specification.

      Appropriate corrections are required

8.  The following is a quotation of 35 U.S.C. 112(b):
    (B)  CONCLUSION.—The specification shall conclude with one or more claims particularly 
           pointing out and distinctly claiming the subject matter which the inventor or a joint 
           inventor regards as the invention.

     The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
     The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

s 52-61, 63, 66, 69, 71, 74-77, 81 and 90 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

     Claims 52-61, 63, 66, 69, 71, 74-77, 81 and 90 are indefinite in the recitation of “effective amount of a peptide that affects the interaction of CD40 with CD154/gp39/CD40 ligand”, “affects the interaction of CD40 and CD154”, “affecting the interaction of CD40 with CD154 in such a manner as to prevent the expansion of Th40 cells / to reduce the number of Th40 cells, “affects the interaction of CD40 with CD154 in such a manner as alter the cytokine expression profile of a cell population treated with said peptide”, the peptide interacting with the CD40 protein to modulate GLUT 4 and the peptide interacts with the CD40 protein to modulate IFNγ as well as methods of / for modulating (e.g., claims 52, 66, 74, 81) because it is not clear as the metes and bounds of “modulating” reads on regulating or adjusting to certain measures or proportions in the absence of what directions (e.g., antagonistic / agonistic properties) and what measures / proportions as well as “affecting the interaction(s)” and the “manner” to which the functional endpoints are accomplished.

    Applicant is invited to amend the claims to recite clear functional limitations of the claimed peptides, such as antagonistic / agonistic, positive / negative characteristics and clarify the mode of action in terms of “in a manner”. 

    For example, the recitation of “in such a manner” raises ambiguities about the metes and bounds of particular modes of action, particularly in the context of the recitation of “affecting the interaction of CD40 with CD154”, including its context in the claimed methods.

    The metes and bounds of the claimed methods as to endpoints and/or modes of actions are ambiguous and ill-defined. 

     The claims are indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

     Applicant is reminded that the amendment must point to a basis in the specification so as not to add any new matter.  See MPEP 714.02 and 2163.06

10.  The following is a quotation of 35 U.S.C. 112(a):
     (a) IN GENERAL.—The specification shall contain a written description of the invention, 
          and of the manner and process of making and using it, in such full, clear, concise, and  
          exact terms as to enable any person skilled in the art to which it pertains, or with which it 
          is most nearly connected, to make and use the same, and shall set forth the best mode 
          contemplated by the inventor or joint inventor of carrying out the invention.


     The specification shall contain a written description of the invention, and of the manner and 
     process of making and using it, in such full, clear, concise, and exact terms as to enable any 
     person skilled in the art to which it pertains, or with which it is most nearly connected, to     
     make and use the same and shall set forth the best mode contemplated by the inventor of      
     carrying out his invention.

11.  This is a written description rejection, not a new matter rejection under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph. 

     Claims 52-60, 66, 69, 71, 74 and 90 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

    The instant claims are broadly drawn to methods of treating … by administering and “effective amount of a peptide that affects the interaction of CD40 with CD154/gp39/CD40 ligand”, “affects the interaction of CD40 and CD154”, “affecting the interaction of CD40 with CD154 in such a manner as to prevent the expansion of Th40 cells / to reduce the number of Th40 cells, “affects the interaction of CD40 with CD154 in such a manner as alter the cytokine expression profile of a cell population treated with said peptide”, the peptide interacting with the CD40 protein to modulate GLUT 4 and the peptide interacts with the CD40 protein to modulate IFNγ as well as methods of / for modulating by such peptides, which, in turn, do not meet the written description provision of 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.  

     While the specification broadly describes “peptides” and “preferred peptides” encompassed by the claimed invention and discloses certain functional and structural criteria (e.g., see Summary on pages 13-19; Detailed Description on pages 23-55 of the specification; Figures /Brief Description of the Figures; Table 1 on pages 28-30, 44-45 of the specification) (Note that it is appears that Table 1 replicated in the instant specification); Examples),
     the specification either does not sufficient provide sufficient structural and functional characteristics coupled with a known or disclosed correlation between function and structure in order to provide sufficient written support for the peptides, broadly encompassed by the claimed invention,
     other than the peptides listed in Table 1 on pages 28-30 and 44-45 of the specification.
  
     In the absence of specific structures (e.g., SEQ ID NOS.),
     the instant claims do not provide sufficient structural and functional characteristics coupled with a known or disclosed correlation between function and structure for the claimed peptides.  
 


     For example, Attwood (Science 290:471-473, 2000) teaches that “[i]t is presumptuous to make functional assignments merely on the basis of some degree of similarity between sequences.   
    Similarly, Skolnick et al. (Trends in Biotech. 18: 34-39, 2000) teach that the skilled artisan is well aware that assigning functional activities for any particular protein or protein family based upon sequence homology is inaccurate, in part because of the multifunctional nature of proteins (e.g., "Abstract" and "Sequence-based approaches to function prediction", page 34).  Even in situations where there is some confidence of a similar overall structure between two proteins, only experimental research can confirm the artisan's best guess as to the function of the structurally related protein (see in particular "Abstract" and Box 2).  

     Also, the Court has held that the disclosure of screening assays and general classes of compounds was not adequate to describe compounds having the desired activity: without disclosure of which peptides, polynucleotides, or small organic molecules have the desired characteristic, the claims failed to meet the description requirement of § 112.  See University of Rochester v. G.D. Searle & Co., lnc., 69 USPQ2d 1886,1895 (Fed. Cir. 2004).
   
    The problem here is that the instant specification fails to provide a disclosure of which structural elements (e.g., amino acid residues / sequences) are required for the claimed “peptides” in order for the “peptides” to have the appropriate structural and functional properties claimed.

     A skilled artisan cannot, as one can do with a fully described genus, visualize or recognize the identity of the members of the genus of “peptides” that exhibit the appropriate structural and functional properties of the claimed “peptides” to reasonably convey to one skilled in the relevant art that, at the time the application was filed, applicant had possession of all the claimed “limitations”, broadly encompassed by the claimed invention.

     Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the written description inquiry, whatever is now claimed.” (see page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (see Vas-Cath at page 1116.)  Consequently, applicant was not in possession of the instant claimed invention.  See University of California v. Eli Lilly and Co., 43 USPQ2d 1398.

    The problem here is that the claims are not limited to those “peptides” that satisfy the respective correlation between function and structure, broadly encompassed by the claimed invention.  

     A skilled artisan cannot, as one can do with a fully described genus, visualize or recognize the identity of the members of the genus that exhibit this functional property. 


      See Ariad Pharmaceuticals, Inc. v. Eli Lilly and Co., 94 USPQ2d 1161, 1172, 1173 (Fed. Cir. 2010).

    The claims do not define the relevant identifying characteristics, namely the relevant structural features of the claimed “peptides” that would identify the claimed “peptides” encompassing the structures and functional attributes encompassed by the claimed methods.

    A skilled artisan cannot, as one can do with a fully described genus, visualize or recognize the identity of the members of the genus that exhibit this functional property. 

      Meeting the written description threshold requires showing that the applicant was in “possession” of the claimed invention at the time of filing. Vas-Cath, 935 F.2d at 1563-1564. Support need not describe the claimed subject matter in exactly the same terms as used in the claims. Eiselstein v. Frank, 52 F.3d 1035, 1038 (Fed. Cir. 1995). This support cannot be based on obviousness reasoning – i.e., what the written description and knowledge in the art would lead one to speculate as to modifications the inventor might have envisioned, but failed to disclose. Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572 (Fed. Cir. 1997).

     Ariad points out, the written description requirement also ensures that when a patent claims a genus by function, the specification recites sufficient materials to accomplish that function - a problem that is particularly acute in biological arts."  Ariad, 598 F.3d at 1352-3.  

     Given the claimed broadly class of “peptides” and in the absence of sufficient disclosure of relevant identifying characteristics for the claimed “peptides” encompassed by the “limitations” above,
     the patentee must establish “a reasonable structure-function correlation” either within the specification or by reference to the knowledge of one skilled in the art with functional claims
     AbbVie Deutschland GmbH & Co. v. Janssen Biotech, Inc. (Fed. Cir. 2014)
     and
     the specification at best describes plan for making “peptides” with the “limitations above” and then identifying those that satisfy claim limitations, but mere “wish or plan” for obtaining claimed invention is not sufficient.
     Centocor Ortho Biotech Inc. v. Abbott Laboratories, 97 USPQ2d 1870 (Fed. Cir. 2011).
     
     Note that SEQ ID NOS. 3-9 and 24-30 rely upon a core sequence of KGYY (e.g., see Table 1 on pages 28-30, 44-45 of the specification).  

    “When a patent claims a genus using functional language to define a desired result, the specification must demonstrate that the applicant has made a generic invention that achieves the claimed result and do so by showing that the applicant has invented species sufficient to support a claim to the functionally-defined genus.” See Capon v. Eshhar, 418 F.3d 1349 (Fed. Cir. 2005). 
     “A sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can "visualize or recognize" the members of the genus.”  See AbbVie, 759 F.3d at 1297, reiterating Eli Lilly, 119 F.3d at 1568-69.
 
Amgen at page 1358).

    The instant disclosure, including the claims fail to disclose a representative number of species falling with the scope of the genus or structural common to the members of the genus so the one of skill in the art can visualize or recognize the member of the genus of “peptides” encompassed by the claimed invention. 

    Also, it is not enough for the specification to show how to make and use the invention, i.e., to enable it (see Amgen at page 1361).

    There is insufficient written description of the required kind of structure-identifying information about the corresponding makeup of the claimed peptides to demonstrate possession. 

     An adequate written description must contain enough information about the actual makeup of the claimed products – “a precise definition, such as structure, formula, chemic name, physical properties of other properties, of species falling with the genus sufficient to distinguish the gene from other materials”, which may be present in “functional terminology when the art has established a correlation between structure and function” (Amgen page 1361).

    Therefore, there is insufficient written description for the genus of “peptides” broadly encompassed by the claimed invention other than described in the specification at the time the invention was made under the written description provision of 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, 35 USC 112, first paragraph.

     Applicant is reminded that Vas-Cath makes clear that the written description provision of under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is severable from its enablement provision. 

12.  Claims 52-61, 63, 66 and 69 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 

     Applicant has not disclosed how to use the claims peptides in preventing or reversing type 2 diabetes in a subject / humans with predictability.  There is insufficient information or nexus with respect to using CD40L peptides to prevent / reverse type 2 diabetes based upon the observations and experimental in vitro data and an experimental models (e.g., diabetic NOD mice) provided in the specification as filed with predictability.  

     Pharmaceutical therapies in the absence of in vivo clinical data are unpredictable for the following reasons; (1) the protein may be inactivated before producing an effect, i.e. such as proteolytic degradation, immunological inactivation or due to an inherently short half-life of the protein; (2) the protein may not reach the target area because, i.e. the protein may not be able to cross the mucosa or the protein may be adsorbed by fluids, cells and  Ex parte Aggarwal, 23 USPQ2d 1334 (PTO Bd. Pat App. & Inter. 1992).

     In vitro and experimental model studies have not correlated well with in vivo clinical trial results in patients.  
     Since the therapeutic indices of biopharmaceutical drugs such as CD40L peptides can be species- and model-dependent, it is not clear that reliance on the disclosed observations and in vitro / in vivo experimental results (e.g., see instant Examples) in therapeutic regimens accurately reflects the relative efficacy of the claimed therapeutic strategy to prevent type 2 diabetes in humans with CD40L peptides.
     Experimental protocols usually are conducted under defined conditions wherein the antagonist and the stimulus/insult occur at the same or nearly the same time  
     For example, immunosuppression is much easier to achieve under such controlled conditions that experienced in the human diabetes targeted by the claimed invention.  
     With respect to in vivo studies, in vitro and experimental models validate concepts based on studies of human disease, such studies are limited to the “acute” as opposed to “chronic” nature of the disease.  
     With respect to animal models, the onset of inflammation is rapid with an aggressive destructive process, whereas in humans the disease progresses more slowly, often with natural periods of disease exacerbation and remission.  
     Here, note that the instant in vitro, ex vivo and in vivo experimental studies / observations do not necessarily reflect preventing human diabetes.
     Also, note that treatment of diabetes would occur after diagnosis and the disease has been established.  

     In reporting on Diabetes, the Mayo Clinic reports that the underlying cause of diabetes varies by type, where too much sugar in the blood can lead to serious health problems, whether genetic and environmental factors as well as being overweight plays role in the development of type 2 diabetes, where research does not fully understand why some people develop prediabetes and type diabetes other do not.
     Mayo Clinic Diabetes (Overview, Symptoms, Causes, Risk Factors, Complications, Prevention, Diagnosis, Treatments for type 1 and type 2 diabetes; 
(mayoclinic.org/diseases-conditions/diabetes/symptoms-causes/syc-20371444?); pages 1-7
(mayoclinic.org/diseases-conditions/diabetes/diagnosis-treatment/drc-20371451?p=1); pages 1-11); downloaded 02/10/2021).

     King et al. reviews The Use of Animal Models in Diabetes Research (British Journal of Pharmacology 166: 877-894, 2012), including Animal Models of Type 2 Diabetes, which are useful for pharmacologic testing, understanding genetics / disease mechanisms, but notes differences in strains and species as well as humans in addressing these issues in investigating diabetic complications and physiological relevance and that a variety of different models be used to represent the diversity seen in human diabetic patients 
    (see entire document, including Abstract, Introduction, Animal models of type 1 diabetes, Animal models of type two diabetes, Models of beta cell function / regeneration, Knock-out and transgenic mice in diabetes research, End-points to study in animal models of diabetes, Choosing an appropriate animal model for diabetes research).


      most models, diabetes appears as a consequence of the inability to increase beta cell mass in response to obesity-induced insulin resistance, animals usually develop diabetes without displaying the same islet pathology as in humans, many question yet to be answered about animal models and their relevance to the human condition concerning specific physiological or pathophysiological mechanisms in humans as well as that in human disease progression or the development of its complications in animal need frequently long periods to appears. 

     In view of the lack of predictability of the art to which the invention pertains the lack of established clinical protocols for effective means to prevent or reverse type 2 diabetes, 
    undue experimentation would be required to practice the claimed methods with a reasonable expectation of success, absent a specific and detailed description in applicant's specification of how to effectively practice the claimed methods and absent working examples providing evidence which is reasonably predictive that the claimed methods are effective for preventing or reversing type 2 diabetes in humans with CD40L peptides. 

     Applicant is invited to amend the claims to avoid the recitation of “preventing” and “reversing”.

13. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousnessrejections set forth in this Office Action: 
     A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 

14. Claims 52-61, 63, 66, 69, 71, 74-77, 81 and 90 are rejected under 35 U.S.C. § 103(a) as being unpatentable over Honczarenko et al. (US 2017/0306034) in view of Wagner et al. (US 2013/0236495), Karpusas et al.(Structure 3: 1031-1039, 1995), Kuo et al. (Nephrol Dial Transplant 33: 248-256, 2018; Advance Access publication March 1, 2017) and Seijkens et al. (Diabetes & Vascular Disease Research 10(2): 115-122, 2012).

     Honczarenko et al. teach Methods of Treating Autoimmune Disease Using a Domain Antibody Directed Against CD40L (see entire document, including Abstract, Drawings, Technical Field, Background, Summary, Brief Description of the Figures, Detailed Description, Example, Claims),
     which provides methods of treating diseases involving CD40L activation, undesirable T cells responses, immune diseases, inflammation, autoimmune diseases (e.g., diabetes, multiple sclerosis, atherosclerosis, etc.,) and disease subjects who have failed conventional therapies (e.g., see Summary, including paragraphs (e.g., se paragraphs [0009]-[0012], [0030], [0069]-[0078])
     including Type 1 of Type 2 diabetes (e.g., se paragraphs [0012], [0071], [0072]), 

     including antagonizing CD40L activity, by not activating B cell proliferation, cytokine secretion by T cells or dendritic cells, including IL-2, IL-17 and IFNγ (e.g., see paragraph [0040]
and antagonizing CD40L-mediated T cell activation and undesirable T cells responses (e.g., see paragraph [0070]).
Karpusas et al. (Structure 3: 1031-1039, 1995)

    Honczarenko et al. differs from the claimed methods by not disclosing the claimed CD40L-derived peptides and characterizations of the claimed methods.

     Wagner et al. (US 2013/0236495) teach CD40L-based peptides that inhibit the interaction of CD40L with CD40, rescue the level of Th40 cells, including the claimed peptides, including SEQ ID NOS. 3-9 of the instant application (e.g., see paragraphs [0040]-[0047], [0052], [0053], Table 1, Examples; Sequence Listing), including inflammation and autoimmune diseases (e.g. atherosclerosis, diabetes) (e.g., see paragraphs [0003], [0051], [0056], [0057]; Examples),
    (see entire document, including Field of Invention, Summary of the Invention, Brief Description of the Figures, Detailed Description of the Invention, Examples, Claims).

     In addition to the CD40L-derived peptides taught by Wagner,
     Karpusas teach CD40L amino acids that are involved in CD40 binding, including amino acids 140 and 143-145 (underlined; WAEKGY), (e.g., see Figure 4, paragraph 1034, column 2, paragraph 2; page 1035, column 1, paragraph 2), wherein the structure of CD40L was expected to be useful in the design of therapeutic agents can inhibit CD40L-mediated signaling (see entire document, including Background, Introduction, Results and Discussion, including Binding Site, Biological Implications. 

     It is noted that the WAEKGY peptides in set forth in the Wagner 24 amino acid blocking peptides with an additional nine amino acids of CD40L sequence on either side.
    Given the teachings of Wagner and Karpusas et al., one of ordinary skill in the art at the time the invention was made would have been motivated to generate blocking CD40L-derived peptides comprising those motifs, comprising KGYY, including KGYY / WAEKGY as well as SEQ ID NOS. 24-30 which are obvious variants (e.g., different lengths) of SEQ ID NOS. 1-23, including SEQ ID NOS. 3-9 taught by Wagner (US 2013,/236495; Table 1), that inhibit CD40:CD4L-mediated interactions and functions, including such peptides with additional CD40L sequences on either side, in order to generate effective blocking peptides, wherein there was an expectation of success of generating such blocking CD40L-derivied peptides by routine experimentation at the time the invention was made in view of the assays and knowledge based upon the teachings of the structure-function relationship of CD40:CD40L interactions and the desired endpoint of blocking such interactions and signaling to generate antagonists of such interactions
      One of ordinary skill in the art would be motivated to administer effective amounts of inhibitory CD40L derived peptides comprising KGYY to treat diabetes, including type 2 diabetes.

     including the blockade to IL-17 limits TGG-β1 and CD40 production, CD40-CD40L , including activated CD40L activation is responsible for persistent activation of podocytes, promoting Th17 development, resulting that IL-17 and CD40L synergistically mediated the inflammatory response and remodeling involved in orchestrating tissue injury and glomerular sclerosis in type 2 diabetes nephropathy, including potential strategies for the prevention or treatment of renal progression diabetes nephropathy
    (see entire document, including Abstract, Introduction, Materials and Methods, Results, Discussion.

    Seijkens et al. teach CD40-CD40L: Linking pancreatic, adipose tissue and vascular inflammation in type 2 diabetes and its complications, 
    (see entire document, including Abstract, Introduction, CD40-CD40L, CD40-CD40L interactions in the pathogenesis of pancreatic inflammation in T2DM, CD40-CD40L promotes adipose tissue inflammation in T2DM, The Key role of CD40-CD40L in vascular inflammation, Do sCD40L levels reflect the inflammatory status in T2DM, CD40-CD40L as a therapeutic target in T2DM, Concluding remarks and future directions,
      including Key Messages: 
      CD40-CD40L interactions promote pancreatic, adipose tissue and vascular inflammation in type 2 diabetes, sCD40L may become a biomarker for the development of cardiovascular disease, specific inhibition of CD40-CD40L signaling may reduce the occurrence of vascular complications of type 2 diabetes,
     including that CD40:CD40L are involved a the pathophysiology of number inflammatory diseases, including type 1 diabetes (see pages 116, column 1, paragraph 1),
     CD40L exposure reduces insulin-mediated glucose uptake by adipocytes, as a result of reduced expression of insulin receptor substrate (IRS-1) and glucose transporter type-4 (GLUT-4), where IRS-2 and GLUT-1 levels remain unaffected and experiments suggest that CD40L+ T cells may directly induce adipocyte inflammation and impair adipose tissue insulin sensitivity, thereby contributing to systemic inflammation and immune responses (see page 117, column 1, paragraph 1). 

    Given the teachings of Honczarenko to treat type 2 diabetes with antagonists of CD40:CD40 interactions / activities and CD40L activation, including inhibiting undesirable T cells activation and APC functions and
     given the teachings of Kuo,  Seijkenss, Honczarenko and Wagner of the role of various mediators and cells in CD40L signaling inflammation and complications of various diseases, including type 2 diabetes, which can be addressed by targeting CD40L activation inhibiting (e.g., CD40L, Th40 cells, APCs, IL-2, IL-17, etc.),  
     one of ordinary skill in the art at the time the invention was made would have been motivated to incorporated the antagonistic CD40L-derived peptides capable of inhibiting CD40:CD40L interactions / activation / signaling to administer effective amounts of inhibitory CD40L derived peptides to treat type 2 diabetes with an expectation of success.
KSR, the rationales to support a conclusion that the claims would have been obvious is that all the claimed elements (e.g., effective amounts of CD40L antagonists, including inhibitory CD40L-derived peptides comprising KGYY to block CD40:CD40L interactions to treat various autoimmune/inflammatory conditions including type 2 diabetes) were known in the prior art and one skilled in the art could have arrived at the claimed invention with no change in their respective functions and the combination would have yielded nothing more than predictable results;     
     that all of the claimed elements were made part of ordinary capabilities of one skilled in the art based upon the teachings of the prior art;
     that all of the claimed elements were particular known techniques recognized as part of the ordinary capabilities of one skilled in the art that was ready for improvement where the results would have been predictable to one of ordinary skill in the art;
      that all of the claimed elements were known options not of innovation but of ordinary skill and common sense; and  
    that it would have been obvious to try taking advantages of therapeutic amounts of inhibitory CD40L-derived peptides comprising KGYY to treat type 2 diabetes, including patients where conventional treatments was limited with a reasonable expectation of success at the time the invention was filed.  

     Here, there is a basis in fact and technical reasoning to support the determination that the various limitations of peptide binding to CD40 and CD40 expressing cells with a specific Kd, preventing expansion of Th40 cells, reduce the number of Th40 cells, to modulate / alter / reduce the IL-2 signaling, IL-17 signaling, IFNγ, GLUT 4 necessarily flows from the teachings of the applied prior art in generating the same /antagonistic CD40L peptides comprising KGYY to treat type 2 diabetes. 

    The claims are drawn to characteristics of the antagonistic CD40L peptides comprising KGYY that block CD40:CD40L interactions in treating autoimmune and inflammatory conditions and diseases, as they would apply to treating type 2 diabetes.

     It does not appear that the claim language or limitations result in a manipulative difference in the method steps when compared to the prior art disclosure

     From the teachings of the references, it was apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.  

     “The test of obviousness is not express suggestion of the claimed invention in any or all of the references but rather what the references taken collectively would suggest to those of ordinary skill in the art presumed to be familiar with them.” See In re Rosselet, 146 USPQ 183, 186 (CCPA 1965).

Motorola, Inc. v. Interdiqital Tech. Corp., 43 USPQ2d 1481, 1489 (Fed. Cir. 1997). 
    An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case.  Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not. See KSR Int'l Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007). 

15.  The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
     A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
     The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and 8796429.pn.approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

16. Claims 52-61, 63, 66, 69, 71, 74-77, 81 and 90 are provisionally rejected under the judicially created doctrine of non-statutory-type double patenting as being unpatentable  
    over claims 1, 3-9, 14, 19, and 25-28 of copending USSN 15/423,822 and/or    
    over claims 1, 9, 10, 12-14. 16, 17, 27-29, 37, 38, 42, 43 and 47-49 of copending USSN 16/184,129 and/or             
    over claims 1, 2, 4, 6, 10,11, 15,16,21, 23, 30, 32, 34, 36, 37, 38, 49-51 and 54 of copending 
            USSN 16/926782
     in view of over Honczarenko et al. (US 2017/0306034) in view of Wagner et al. (US 2013/0236495), Karpusas (Structure 1995), Kuo et al. (Nephrol Dial Transplant 33: 248-256, 2018; Advance Access publication March 1, 2017) and Seijkens et al. (Diabetes & Vascular Disease Research 10(2): 115-122, 2012).


     The claims of copending USSN 16/184,129 are drawn to treating atherosclerosis with CD40L-dervied peptides (e.g., SEQ ID NOS. 3-9).

     The claims of copending USSN 15/423,822 are drawn to the same or nearly the same CD40L-derived peptides (e.g., SEQ ID NO. 27 comprising KGYY), including methods to inhibit CD40:CD40L interactions.
     Note USSN 15/423,822 is a CON of USSN 13/880,387, now U.S. Patent No. 9,562,088.

      The claims of copending USSN 16/926,782 are drawn to the same or nearly the same CD40L-derived peptides (SEQ ID NOS. 3-9 comprising KGYY), including the treatment of multiple sclerosis.

     The instant and copending USSNs teaching the same or nearly the same CD40L-derived peptides to inhibit CD40:CD40L interactions, including the treatment of the same various inflammatory and autoimmune diseases targeted by the CD40L-derived peptides are obvious over one another.

     Honczarenko et al. teach Methods of Treating Autoimmune Disease Using a Domain Antibody Directed Against CD40L (see entire document, including Abstract, Drawings, Technical Field, Background, Summary, Brief Description of the Figures, Detailed Description, Example, Claims),
     which provides methods of treating diseases involving CD40L activation, undesirable T cells responses, immune diseases, inflammation, autoimmune diseases (e.g., diabetes, multiple sclerosis, atherosclerosis, etc.,) and disease subjects who have failed conventional therapies (e.g., see Summary, including paragraphs (e.g., se paragraphs [0009]-[0012], [0030], [0069]-[0078])
     including Type 1 of Type 2 diabetes (e.g., se paragraphs [0012], [0071], [0072]), 
     including antagonizing CD40L and CD40L Activities, including CD40L interactions with CD40, including via CD40 expressed on a variety of APCS, dendritic cells, etc. by antagonizing CD40L activity (e.g., see paragraphs [0037]-[0039]),
     including antagonizing CD40L activity, by not activating B cell proliferation, cytokine secretion by T cells or dendritic cells, including IL-2, IL-17 and IFNγ (e.g., see paragraph [0040]
and antagonizing CD40L-mediated T cell activation and undesirable T cells responses (e.g., see paragraph [0070]).

    Honczarenko et al. differs from the claimed methods by not disclosing the claimed CD40L-derived peptides and characterizations of the claimed methods.

     Wagner et al. (US 2013/0236495) teach CD40L-based peptides that inhibit the interaction of CD40L with CD40, rescue the level of Th40 cells, including the claimed peptides, including SEQ ID NOS. 3-9,  of the instant application (e.g., see paragraphs [0040]-[0047], [0052], [0053], Table 1, Examples; Sequence Listing), including inflammation and autoimmune diseases (e.g. atherosclerosis, diabetes) (e.g., see paragraphs [0003], [0051], [0056], [0057]; Examples),
    (see entire document, including Field of Invention, Summary of the Invention, Brief Description of the Figures, Detailed Description of the Invention, Examples, Claims).






     Karpusas teach CD40L amino acids that are involved in CD40 binding, including amino  acids 140 and 143-145 (underlined; WAEKGY), (e.g., see Figure 4, paragraph 1034, column 2, paragraph 2; page 1035, column 1, paragraph 2), wherein the structure of CD40L was expected to be useful in the design of therapeutic agents can inhibit CD40L-mediated signaling (see entire document, including Background, Introduction, Results and Discussion, including Binding Site, Biological Implications. 

     It is noted that the WAEKGY peptides in set forth in the Wagner 24 amino acid blocking peptides with an additional nine amino acids of CD40L sequence on either side.
    Given the teachings of Wagner and Karpusas et al., one of ordinary skill in the art at the time the invention was made would have been motivated to generate blocking CD40L-derived peptides comprising those motifs, comprising KGYY, including KGYY / WAEKGY, that inhibit CD40:CD4L-mediated interactions and functions, including such peptides with additional CD40L sequences on either side, in order to generate effective blocking peptides, wherein there was an expectation of success of generating such blocking CD40L-derivied peptides by routine experimentation at the time the invention was made in view of the assays and knowledge based upon the teachings of the structure-function relationship of CD40:CD40L interactions and the desired endpoint of blocking such interactions and signaling to generate antagonists of such interactions
      One of ordinary skill in the art would be motivated to administer effective amounts of inhibitory CD40L derived peptides comprising KGYY to treat diabetes, including type 2 diabetes.

     Kuo et al. teach IL-17 and CD40 Ligand synergistically stimulate the chronicity of diabetic nephropathy, including the early stages of diabetic nephropathy characterized by infiltrating T cells and podocytes playing an important role of the ongoing inflammatory response and remodeling, including that IL-17 and CD40L synergistically mediated the inflammatory response and remodeling associated with tissue injury glomerular sclerosis in diabetic nephropathy,
     including the blockade to IL-17 limits TGG-β1 and CD40 production, CD40-CD40L, including activated CD40L activation is responsible for persistent activation of podocytes, promoting Th17 development, resulting that IL-17 and CD40L synergistically mediated the inflammatory response and remodeling involved in orchestrating tissue injury and glomerular sclerosis in type 2 diabetes nephropathy, including potential strategies for the prevention or treatment of renal progression diabetes nephropathy
    (see entire document, including Abstract, Introduction, Materials and Methods, Results, Discussion).

     Seijkens et al. teach CD40-CD40L: Linking pancreatic, adipose tissue and vascular inflammation in type 2 diabetes and its complications, 
    (see entire document, including Abstract, Introduction, CD40-CD40L, CD40-CD40L interactions in the pathogenesis of pancreatic inflammation in T2DM, CD40-CD40L promotes adipose tissue inflammation in T2DM, The Key role of CD40-CD40L in vascular inflammation, Do sCD40L levels reflect the inflammatory status in T2DM, CD40-CD40L as a therapeutic target in T2DM, Concluding remarks and future directions,
      including Key Messages: 
      CD40-CD40L interactions promote pancreatic, adipose tissue and vascular inflammation in type 2 diabetes, sCD40L may become a biomarker for the development of cardiovascular disease, specific inhibition of CD40-CD40L signaling may reduce the occurrence of vascular complications of type 2 diabetes,
     including that CD40:CD40L are involved a the pathophysiology of number inflammatory diseases, including type 1 diabetes (see pages 116, column 1, paragraph 1),
     CD40L exposure reduces insulin-mediated glucose uptake by adipocytes, as a result of reduced expression of insulin receptor substrate (IRS-1) and glucose transporter type-4 (GLUT-4), where IRS-2 and GLUT-1 levels remain unaffected and experiments suggest that CD40L+ T cells may directly induce adipocyte inflammation and impair adipose tissue insulin sensitivity, thereby contributing to systemic inflammation and immune responses (see page 117, column 1, paragraph 1). 

    Given the teachings of Honczarenko to treat type 2 diabetes with antagonists of CD40:CD40 interactions / activities and CD40L activation, including inhibiting undesirable T cells activation and APC functions and
     given the teachings of Kuo, Seijkenss, Honczarenko and Wagner of the role of various mediators and cells in CD40L signaling inflammation and complications of various diseases, including type 2 diabetes, which can be addressed by targeting CD40L activation inhibiting (e.g., CD40L, Th40 cells, APCs, IL-2, IL-17, etc.),  

    
     Here, the instant and copending claims are all essentially drawn to treating various inflammatory and autoimmune diseases by administering antagonistic CD40L-derived peptides by inhibiting CD40L:CD40 interactions, activities and signaling.
      The instant and copending claims are drawn to various limitations that are characteristic of binding or functional properties that are intrinsic and/or naturally flow from administration of the antagonistic CD40L-derived peptides in inhibiting CD40:CD40L interactions, including the factors / molecules and cells associated with CD40L antagonist in the treatment of various inflammatory diseases, including type 2 diabetes, type 1 diabetes, atherosclerosis and multiple sclerosis for example. 

    These “limitations” are not found to further limit the method defined by the claims, since they simply expresses the intended result of a process step positively recited (e.g. administering). 

     It is noted that these “limitations” do not recite any additional active methodsteps (except the conventional use of statins in atherosclerosis), but simply state characterizations, conclusions and/or intended results of those steps.

    This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

    The instant and copending claims are drawn to the same or nearly the same peptides and methods that inhibit the binding of CD40 with CD40L / CD154 as addressed herein. 

17.  Claims 52-61, 63, 66, 69, 71, 74-77, 81 and 90 are rejected under the judicially created doctrine of non-statutory-type double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 9,562,088 
      further in view of view of Honczarenko et al. (US 2017/0306034) in view of Wagner et al. (US 2013/0236495), Karpusas (Structure 1995), Kuo et al. (Nephrol Dial Transplant 33: 248-256, 2018; Advance Access publication March 1, 2017) and Seijkens et al. (Diabetes & Vascular Disease Research 10(2): 115-122, 2012).

     The instant and copending USSNs teaching the same or nearly the same CD40L-derived peptides to inhibit CD40:CD40L interactions / interfere with CD40:CD40L interactions, including the treatment of the same various inflammatory and autoimmune diseases targeted by the CD40L-derived peptides are obvious over one another.

     Honczarenko et al. teach Methods of Treating Autoimmune Disease Using a Domain Antibody Directed Against CD40L (see entire document, including Abstract, Drawings, Technical Field, Background, Summary, Brief Description of the Figures, Detailed Description, Example, Claims),
     which provides methods of treating diseases involving CD40L activation, undesirable T cells responses, immune diseases, inflammation, autoimmune diseases (e.g., diabetes, multiple sclerosis, atherosclerosis, etc.,) and disease subjects who have failed conventional therapies (e.g., see Summary, including paragraphs (e.g., se paragraphs [0009]-[0012], [0030], [0069]-[0078])
     including Type 1 of Type 2 diabetes (e.g., se paragraphs [0012], [0071], [0072]), 

     including antagonizing CD40L activity, by not activating B cell proliferation, cytokine secretion by T cells or dendritic cells, including IL-2, IL-17 and IFNγ (e.g., see paragraph [0040]
and antagonizing CD40L-mediated T cell activation and undesirable T cells responses (e.g., see paragraph [0070]).

    Honczarenko et al. differs from the claimed methods by not disclosing the claimed CD40L-derived peptides and characterizations of the claimed methods.

     Wagner et al. (US 2013/0236495) teach CD40L-based peptides that inhibit the interaction of CD40L with CD40, rescue the level of Th40 cells, including the claimed peptides, including SEQ ID NOS. 3-9,  of the instant application (e.g., see paragraphs [0040]-[0047], [0052], [0053], Table 1, Examples; Sequence Listing), including inflammation and autoimmune diseases (e.g. atherosclerosis, diabetes) (e.g., see paragraphs [0003], [0051], [0056], [0057]; Examples),
    (see entire document, including Field of Invention, Summary of the Invention, Brief Description of the Figures, Detailed Description of the Invention, Examples, Claims).

     In addition to the CD40L-derived peptides taught by Wagner,
     Karpusas teach CD40L amino acids that are involved in CD40 binding, including amino  acids 140 and 143-145 (underlined; WAEKGY), (e.g., see Figure 4, paragraph 1034, column 2, paragraph 2; page 1035, column 1, paragraph 2), wherein the structure of CD40L was expected to be useful in the design of therapeutic agents can inhibit CD40L-mediated signaling (see entire document, including Background, Introduction, Results and Discussion, including Binding Site, Biological Implications. 

     It is noted that the WAEKGY peptides in set forth in the Wagner 24 amino acid blocking peptides with an additional nine amino acids of CD40L sequence on either side.
    Given the teachings of Wagner and Karpusas et al., one of ordinary skill in the art at the time the invention was made would have been motivated to generate blocking CD40L-derived peptides comprising those motifs, comprising KGYY, including KGYY / WAEKGY, that inhibit CD40:CD4L-mediated interactions and functions, including such peptides with additional CD40L sequences on either side, in order to generate effective blocking peptides, wherein there was an expectation of success of generating such blocking CD40L-derivied peptides by routine experimentation at the time the invention was made in view of the assays and knowledge based upon the teachings of the structure-function relationship of CD40:CD40L interactions and the desired endpoint of blocking such interactions and signaling to generate antagonists of such interactions
      One of ordinary skill in the art would be motivated to administer effective amounts of inhibitory CD40L derived peptides comprising KGYY to treat diabetes, including type 2 diabetes.

     Kuo et al. teach IL-17 and CD40 Ligand synergistically stimulate the chronicity of diabetic nephropathy, including the early stages of diabetic nephropathy characterized by infiltrating T cells and podocytes playing an important role of the ongoing inflammatory response and remodeling, including that IL-17 and CD40L synergistically mediated the inflammatory response and remodeling associated with tissue injury glomerular sclerosis in diabetic nephropathy,
     including the blockade to IL-17 limits TGG-β1 and CD40 production, CD40-CD40L , including activated CD40L activation is responsible for persistent activation of podocytes, promoting Th17 development, resulting that IL-17 and CD40L synergistically mediated the inflammatory response and remodeling involved in orchestrating tissue injury and glomerular sclerosis in type 2 diabetes nephropathy, including potential strategies for the prevention or treatment of renal progression diabetes nephropathy
    (see entire document, including Abstract, Introduction, Materials and Methods, Results, Discussion.

     Seijkens et al. teach CD40-CD40L: Linking pancreatic, adipose tissue and vascular inflammation in type 2 diabetes and its complications, 

      including Key Messages: 
      CD40-CD40L interactions promote pancreatic, adipose tissue and vascular inflammation in type 2 diabetes, sCD40L may become a biomarker for the development of cardiovascular disease, specific inhibition of CD40-CD40L signaling may reduce the occurrence of vascular complications of type 2 diabetes,
     including that CD40:CD40L are involved a the pathophysiology of number inflammatory diseases, including type 1 diabetes (see pages 116, column 1, paragraph 1),
     CD40L exposure reduces insulin-mediated glucose uptake by adipocytes, as a result of reduced expression of insulin receptor substrate (IRS-1) and glucose transporter type-4 (GLUT-4), where IRS-2 and GLUT-1 levels remain unaffected and experiments suggest that CD40L+ T cells may directly induce adipocyte inflammation and impair adipose tissue insulin sensitivity, thereby contributing to systemic inflammation and immune responses (see page 117, column 1, paragraph 1). 

    Given the teachings of Honczarenko to treat type 2 diabetes with antagonists of CD40:CD40 interactions / activities and CD40L activation, including inhibiting undesirable T cells activation and APC functions and
     given the teachings of Kuo, Seijkenss, Honczarenko and Wagner of the role of various mediators and cells in CD40L signaling inflammation and complications of various diseases, including type 2 diabetes, which can be addressed by targeting CD40L activation inhibiting (e.g., CD40L, Th40 cells, APCs, IL-2, IL-17, etc.),  
     one of ordinary skill in the art at the time the invention was made would have been motivated to incorporated the antagonistic CD40L-derived peptides capable of inhibiting CD40:CD40L interactions / activation / signaling to administer effective amounts of inhibitory CD40L derived peptides to treat type 2 diabetes with an expectation of success.
    
     Here, the instant and copending claims are all essentially drawn to treating various inflammatory and autoimmune diseases by administering antagonistic CD40L-derived peptides by inhibiting CD40L:CD40 interactions, activities and signaling.
      The instant and copending claims are drawn to various limitations that are characteristic of binding or functional properties that are intrinsic and/or naturally flow from administration of the antagonistic CD40L-derived peptides in inhibiting CD40:CD40L interactions, including the factors / molecules and cells associated with CD40L antagonist in the treatment of various inflammatory diseases, including type 2 diabetes, type 1 diabetes, atherosclerosis and multiple sclerosis for example. 

    These “limitations” are not found to further limit the method defined by the claims, since they simply expresses the intended result of a process step positively recited (e.g. administering). 

     It is noted that these “limitations” do not recite any additional active methodsteps (except the conventional use of statins in atherosclerosis), but simply state characterizations, conclusions and/or intended results of those steps.

    This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

    The instant and copending claims are drawn to the same or nearly the same peptides and methods that inhibit the binding of CD40 with CD40L / CD154 as addressed herein and incorporated in the non-statutory double patenting rejections herein.



  
19.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phillip Gambel whose telephone number is (571)272-0844.  The examiner can normally be reached on Monday-Thursday 7:30-6:00PM.

     Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
    
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  

     The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
    
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Phillip Gambel/
Primary Examiner
Technology Center 1600
Art Unit 1644
February 24, 2021